 PIEDMONT WOOD PRODUCTS CO., INC.151WE WILL NOT promise any employees wage increase if they refrain frombecoming or remaining members of the Union or any other labor organization.WE WILL NOT interrogate our employees concerning their union membership,activities, or desires.WE WILL NOT seek to induce our employees to withdraw from the Union inorder to undermine or destroy the majority status of the Union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist Metal Processors' Union, Local No. 16, InternationalUnion of Doll & Toy Workers of the U.S. and Canada, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL, upon the request of Metal Processors' Union, Local No. 16, Inter-national Union of Doll & Toy Workers of the U S. and Canada, AFL-CIO,bargain collectively with the said Union with respect to rates of pay, wages,hours of employment, or other terms and conditions of employment, and, if anagreement is reached, we will embody the terms of such agreement in anappropriate contract.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by agreements in conformity with Section 8(a)(3) of the Act.UNIVERSAL METAL FINISHING, A DIVISION OF C. A. ROBERTS CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive clays from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois, Telephone No. 828-7572.Piedmont Wood Products Co., Inc.andInternational Union ofDistrict 50, United Mine Workers of America, Petitioner.CaseNo. 7-RC-6993.December 17, 1965DECISION DISMISSING PETITION'Upon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerHarry D. Camp of the National Labor Relations Board. The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter, the Employer filed t brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].Upon the entire record in this case, the Board finds :Piedmont Wood Products Co., Inc., hereinafter called the Employer,is a Mississippi corporation doing business only in Detroit, Michigan,where it establishes its plant in order to be closer to its source of supplyand its customers.The Employer is engaged in the business of manu-facturing and selling box spring bedframes made from Canadian156 NLRB No. 27. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDspruce.During the past 12 months the Employer has purchased lessthan $38,000 worth of goods and services, all from within the State ofMichigan, and has had gross sales of not more than $40,000. Thus, onthe basis of either inflow or outflow, the Employer has failed to meetthe $50,000 jurisdictional standards imposed by the Board with regardto nonretail establishments.F. & F. Wood Manufacturing Company, Inc., hereinafter calledF. & F., is also a Mississippi corporation and is engaged in Mississippiin the business of cutting southern hardwood into wood products ofspecifiedsizefor sale to toy and television cabinet manufacturers.F. & F., however, annually furnishes approximately $270,000 worth ofgoods and services to customers outside the State of Mississippi. Is isclear, therefore, that F. & F.'s operation brings it within the commercedefinition of the Act and within the Board's discretionary standardsfor assertion of jurisdiction.At the hearing, inquiries were made as to the relationship betweenthe Employer and F. & F. for the purpose of determining whether thetwo corporations. are integrated enterprises so as to constitute a singleemployer for the jurisdictional purposes of the Act.The Employercontends that no single employer relationship exists and that theBoard, therefore, should not assert jurisdiction over it.Ned A. Feltenstein is president and his wife is vice president ofF. & F. and of the Employer, and together, they own virtually all ofthe stock in both corporations.Both corporations also have a commonsecretary.Feltenstein does some purchasing of supplies for bothenterprises and also supplied the Employer with some blank F. & F.employment application forms which the Employer used in initiallyhiring some of its employees. Beyond these facts, the only connectionbetween the Employer and F. & F. consist of Feltenstein's activities inbehalf of the Employer. Thus, Feltenstein services the Employer'scustomers.The record also shows that although Feltenstein instructedthe Employer's manager to pay local area wage rates and not be a"wage cutter," and that he is aware of the starting wage rate, Felten-stein neither determines nor knows the amount of wages that are paidto the Employer's employees from funds kept in a Detroit bank. Felt-enstein's only other connection with the Employer's wages consists ofsigning and supplying the Employer's manager with large numbers ofpayroll checks which are not made out either as to payee or amount.The Employer's manager thereafter completes these checks in accord-ance with a wage scale determined by the manager, countersigns thechecks, and uses them for as long as his supply holds out, at which timethe procedure is repeated.It is undisputed that a shutdown at either plant would not affectthe other, that there is no interchange of operations, no interchange ofemployees or equipment, no common payroll, no common source of DIVINCENTIBROTHERS,INC.153supply, and no common products or customers. It is also undisputedthat the Employer's manager actively operates the establishment, pur-chases supplies, establishes wage rates, and hires and dischargesemployees, independently of Feltenstein and F. & F. In addition, therecord does not establish the existence of common labor policies, prac-tices, or benefits.Upon consideration of the foregoing, we conclude that the Employerand F. & F. are not integrated enterprises and do not constitute asingle employer within the meaning of the Act and that it would noteffectuate the purposes of the Act to assert jurisdiction herein.[The Board dismissed the petition.]DiVincenti Brothers,Inc.andUnited Packinghouse,Food & Al-liedWorkers,AFL-CIO.Case No. 15-CA-P3610.December 17,1965DECISION AND ORDEROn October 13, 1965, Trial Examiner Boyd Leedom issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices allegedin the complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as hereinafter modified.'THE REMEDYHaving found that the Respondent had engaged in unfair laborpractices violative of Section 8(a) (1), (3), and (5) of the Act, the'We hereby correct the following inadvertent errors in the Trial Examiner'sDecision:the Trial Examiner's finding that the Respondent refused to bargain ingood faith withthe Union subsequent toDecember 8,1965, should readJanuary 8, 1965; Williams,ratherthanDavis,credibly testified as to Sam DiVincenti's remarks about a week before thestrike concerning Respondent's reaction to union activity;and the Respondent dischargedfive,rather than six,employees on February 22, 1965.156 NLRB No. 22.